Citation Nr: 0924137	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:   Virginia Department of Veterans 
Services 


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1947 to March 1950 
in the United States Army.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and January 2007 rating decisions 
issued by the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.

In an April 2007 Statement in Support of the Claim (VA Form 
21-4138), the Veteran requested a hearing to be held at the 
RO.  The Veteran, through his authorized representative, 
withdrew his request in August 2007.  38 C.F.R. § 20.704(d).

The Board construes the Veteran's claim for PTSD as 
encompassing entitlement to service connection for a 
psychiatric disability regardless of the precise diagnosis.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that has been 
linked by mental health professionals to an incident during 
service in which he was fired upon by North Korean soldiers.

2.  The incident of being fired upon is a combat stressor and 
is consistent with the circumstances of the Veteran's 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2008); 38 C.F.R. 
§ 3.303 (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for "chronic" conditions, 
such as psychoses, when a chronic disease manifests itself in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran currently has the same condition.  38 
C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, the evidence must show a) a continuity of 
symptoms after discharge and b) that the present condition is 
related to that symptomatology.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)(lay person may provide 
eyewitness account of medical symptoms).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2008); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.1994) (DSM-IV)), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 137-
138 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain credible supporting evidence 
of the stressor.  38 C.F.R. § 3.304(f); see Zarycki, 6 Vet. 
App. at 98.

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required, unless the stressor is combat related.  38 C.F.R. § 
3.304(f).  Corroboration does not require, however, "that 
there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Analysis

PTSD

The Veteran claims that he currently suffers from PTSD due to 
an event that occurred during 1949 or 1950, when he and a few 
other soldiers were shot at while swimming in a river that 
separates North and South Korea.  He claims that several 
shots were fired at them and that he thinks that the North 
Koreans were trying to scare them.  

The Veteran received a preliminary diagnosis of PTSD in 
October 2002 after a psychiatry evaluation at the Mountain 
Home VA Medical Center.  He reported that he started to have 
dreams about the swimming incident in 1957 and was still 
having the dreams twice a week.  The dreams disrupted his 
sleep and he would wake up terrified and drenched in sweat.

Upon further psychological testing in December 2002 and June 
2003, the diagnosis of PTSD was confirmed.  The Veteran was 
also diagnosed as having a depressive disorder, NOS.  

Turning to the merits of the Veteran's claim, VA treatment 
records include multiple diagnoses of PTSD based upon the 
stressor of being shot at while swimming in the river in 
Korea.  These diagnoses include an October 2002 preliminary 
diagnosis, a December 2002 PTSP consult diagnosis, and a June 
2003 diagnosis.  Each exam found or confirmed PTSD based upon 
the claimed in-service incident.  Thus, he has been diagnosed 
with PTSD based upon an in-service stressor.  

The only remaining question is whether there is credible 
supporting evidence that the claimed stressor occurred or 
whether the stressor is combat related and consistent with 
the circumstances of the Veteran's service.  

The Veteran is considered competent to report the events that 
occurred during service, and if accepted, the particular 
stressor of being shot at would show that he participated in 
combat.  Sizemore v. Principi, 18 Vet App 264 (2004).  

A service department record confirms that the Veteran served 
in Korea, but does not report the dates of that service.  
Internet sources indicate that the Veteran's unit was in 
Korea from January to June 1949.  5th Infantry Regiment, 
www.korean-war.com/5thInfReg.html.  The Veteran has also 
submitted a copy of photograph, which he reports shows him at 
the 23rd Observation Post on the border between North and 
South Korea.

There is no evidence directly confirming that the Veteran was 
fired on while swimming.  The State Department has reported, 
however, that there were periodic skirmishes along the border 
during the time the Veteran was in Korea.  U.S. Department of 
State, Office of the Historian, Milestones: 1951-1952, The 
Korean War, 1950-1953, 
http://history.state.gov/milestones/1945-1952/KoreanWar2. 

Other sources report that there were hundreds, and at times 
thousands, of North Korean guerillas fighting in the South 
during the period of the Veteran's service in Korea.  Global 
Security.org, Military, Korean War; 
http://www.globalsecurity.org/military/ops/korea.htm.

Contemporaneous sources reported prior to the Korean War that 
there was "constant fighting between the South Korean Army 
and bands that infiltrate the country from the North."  
Phillip C. Jessup, United States Ambassador-at-Large, April 
13, 1950, radio address reprinted in The Department of State 
Bulletin, April 24, 1950.

This evidence is consistent with the Veteran's report of 
being fired upon by North Korean forces while swimming.  
Since he is reporting a combat stressor, as defined by the 
Court, credible supporting evidence is not required.  It need 
only be shown that he is a combat veteran.  His reports and 
the evidence of record support a finding that he engaged in 
combat within the meaning of VA laws and regulations.  Hence 
the occurrence of the stressor is conceded.

Accordingly, the criteria for the grant of service connection 
for PTSD are satisfied and the appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder, 
namely PTSD, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


